ON MOTION FOR REHEARING

PER CURIAM.
We previously affirmed the summary denial of this untimely postconviction motion. Sipsis v. State, 38 Fla. L. Weekly D81 (Fla. 4th DCA 2012) (citing Hernandez v. State, 37 Fla. L. Weekly S730 (Fla. Nov. 21, 2012)). Appellant’s motion sought to challenge a 1998 plea based on counsel’s alleged deficient performance in failing to advise the defendant about deportation consequences.
Appellant moved for rehearing, and this court granted appellant’s motion to stay pending a ruling in Chaidez v. United States, No. 11-820, 2013 WL 610201 (U.S. Feb.20, 2013). In Chaidez, the' Court ruled that Padilla v. Kentucky, 559 U.S. 356, 130 S.Ct. 1473, 176 L.Ed.2d 284 (2010), does not apply retroactively to convictions that became final prior to the decision in Padilla. Accordingly, the motion for rehearing is denied.
MAY, C.J., DAMOORGIAN and LEVINE, JJ., concur.